Citation Nr: 0922929	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  04-32 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for an eye condition, 
right eye, claimed as high intraocular pressure.

3.  Entitlement to service connection for an eye condition, 
left eye, claimed as high intraocular pressure.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983 
with the Marine Corps; reserve duty with the Army Reserve 
from January 1984 to October 1987; and active duty from 
November 1987 to December 2001 with the Army.  

These matters come to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  Jurisdiction subsequently shifted to the St. 
Petersburg, Florida, RO.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in October 2006 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

In August 2006, the Veteran testified before the undersigned 
Veterans Law Judge, and a transcript is of record.


FINDINGS OF FACT

1.  A chronic low back disorder had its onset during active 
service.

2.  A right eye condition did not have its onset in and is 
not otherwise related to active service.

3.  A left eye condition did not have its onset in and is not 
otherwise related to active service.




CONCLUSIONS OF LAW

1.  A low back condition was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008). 

2.  A right eye condition, to include glaucoma, was not 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  A left eye condition, to include glaucoma, was not 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The VCAA and its 
implementing regulations are applicable to this appeal. 
 
The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim. 
 
The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 
 
A. Duty to Notify 
 
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21. 

However, the Board notes that, effective May 30, 2008, 38 
C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 
23, 353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request that a claimant provide any 
pertinent evidence in the claimant's possession.  
 
On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486. 
 
In this case, the RO provided the Veteran VCAA notice on the 
claims being decided by a letter dated June 2002, before 
initially deciding those claims in a rating decision dated 
June 2003.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II. 
 
The content of such notices also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the aforementioned notice letter, the RO acknowledged 
the claims being decided, notified the Veteran of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, informed him of the 
VCAA and VA's duty to assist, and indicated that it was 
developing his claims pursuant to that duty.  The RO also 
identified the evidence it had received in support of all of 
the claims being decided and the evidence it was responsible 
for securing.  The RO noted that it would make reasonable 
efforts to assist the Veteran in obtaining all outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the Veteran to sign the enclosed 
form authorizing the release of his treatment records if he 
wished VA to obtain such records on his behalf.  The RO also 
advised the Veteran to identify or send directly to VA all 
requested evidence to support his claims. 
 
The Board notes that an April 2006 notice letter reflects 
compliance with the requirements of the law as found by the 
Court in Dingess/Hartman.  Therein, the AOJ provided the 
Veteran information on disability ratings and effective dates 
to be assigned service-connected disabilities and effective 
dates to be assigned increased evaluations.  In Pelegrini II, 
as previously indicated, the Court also held that notice 
should be given before an initial AOJ decision is issued on a 
claim.  Pelegrini II, 18 Vet. App. at 119-120.  In this case, 
notice was provided consistent with Dingess/Hartman after the 
initial decision; however, the timing deficiency was remedied 
by the issuance of notice followed by readjudication of the 
claim.  The April 2009 statement of the case (SOC) considered 
the claim based on all the evidence of record.  This 
readjudication acted to remedy any timing defect.   

B. Duty to Assist 
 
VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
Veteran identified as being pertinent to his claims, 
including service medical records and post-service VA.  The 
Board notes that Veteran has indicated that his last flight 
physical was at Fort Drum during 2001 and such records have 
not been associated with the claims file.  The Veteran has 
further indicated that such records would have been sent to 
Fort Rucker thereafter for review.  In this regard, the Board 
notes that the AOJ (Agency of Original Jurisdiction) has 
attempted to obtain such record 
Fort Rucker and from the NPRC to no avail.  The Veteran has 
also indicated that when he contacted Fort Rucker, they did 
not have any records dating back to his active duty period.  
However, the Veteran did submit a radiology report from Fort 
Rucker which was conducted post-service.  The Board also 
notes that records located for the Veteran from Fort Drum 
have been associated with the claims file.  The Board 
additionally notes that records detailing the Veteran's eye 
condition during a 2000 flight physical have been associated 
with the claims file.  Records from June 2001 indicate that 
the Veteran received an ophthalmology consult with an outside 
provider for his 2001 flight physical.  The records 
concerning the ophthalmology consult provided to the Veteran 
during June 2001 at Jefferson Eye Surgeons has been 
associated with the claims file.  To summarize, records from 
Fort Drum have been associated with the claims file and 
available records from Fort Rucker have been obtained.  Thus, 
further remand in order to search for these records would be 
futile.

The RO also conducted medical inquiries in an effort to 
substantiate the Veteran's claims by affording him VA 
examinations, during which examiners addressed the 
disabilities at issue in this appeal.  
 
Under the facts of this case, 'the record has been fully 
developed,' and 'it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s].' Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).
 
Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish a service connection for an injury, the Veteran 
is required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability. Dalton v. Nicholson, 21 Vet. App. 23, 
36 (2007). In cases where the Veteran cannot establish some 
of these elements, a veteran can instead establish continuity 
of symptomatology. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 
21 Vet. App. 303, 307 (2007). To establish continuity of 
symptomatology, a Veteran is required to show "(1) that a 
condition was 'noted' during service, (2) evidence of post 
service continuity of the same symptomatology, and (3) 
medical or lay evidence of a nexus between the present 
disability and the post service symptomatology." Barr, 21 
Vet. App. at 307. Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional. 

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Low back disorder

The Veteran stated during his August 2006 Board hearing that 
he injured his back while on active duty.  

Concerning the Veteran's in-service treatment records, the 
Veteran was treated for lower back pain after playing tennis 
during August 1990.  The examiner indicated that the Veteran 
had good rotation with no spasms.  The impression was lower 
back pain.  Records from June 1996 indicate that the Veteran 
was treated for a strained back muscle; an entry nine days 
later indicate that the Veteran's back was better.  

The Veteran was afforded a VA examination during February 
2002.  The Veteran indicated that he had low back pain for 
the previous ten years with no specific trauma.  The examiner 
indicated that range of motion was normal and that he could 
not ascribe any physical diagnosis nor attribute any physical 
impairment to the Veteran's lower back complaints.  

The Veteran submitted a January 2005 radiology report from 
Fort Drum, New York.  The report indicated that the Veteran 
had degenerative disc disease at L1-L2 and L4-L5 with 
anterior osteophytes.   

A private MRI record dated August 2005 indicates that the 
Veteran was diagnosed with multilevel spondylosis and 
degenerative disc disease; central disc herniation at L-5-S1; 
central disc herniation with anular tear at L4-L5; central 
and left paracentral disc herniation with anular tear at L3-
4; broad based bulging of the disc at T12-L1 and L2-L3; and 
stenosis of the spinal canal at L3-4 and L4-5.  

The Veteran was afforded an additional VA examination during 
May 2007.  The examiner indicated that he reviewed the 1990 
and 1996 in-service treatment records concerning the 
Veteran's lower back as well as the 2005 MRI which diagnosed 
the Veteran with numerous back disorders.  The VA examiner 
diagnosed the Veteran with lumbar strain, lumbar spondylosis 
and degenerative disc disease.  The examiner indicated that 
he did not believe that the 1990 and 1996 in-service 
conditions were severe enough to be related to the Veteran's 
2005 MRI findings.  He additionally indicated that the 
Veteran had good range of motion and an almost completely 
normal physical examination.  The examiner did not believe 
that the Veteran's current back condition is related to his 
active military service.

In this case, however, the Veteran is competent to say that 
he has experienced low back symptoms since military service. 
His assertions are credible as service treatment records 
reflect that he sought care for low back problems at least 
twice while on active duty, and multilevel degenerative disc 
disease to account for the reported symptoms was identified 
within a few short years after his retirement.  Jandreau v. 
Nicholson, 492 F.3d 1372 (2007). Accordingly, the Board finds 
that a chronic low back disability, diagnosed as low back 
strain and degenerative disc disease, had its onset in 
military service.

The benefit of the doubt is resolved in the Veteran's favor.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   

Bilateral Eye condition

Concerning the Veteran's in-service treatment records, a June 
2000 entry indicates that the Veteran had ocular hypertension 
for which treatment was not needed at that time.  

The Veteran had an outside provider referral after his June 
2001 flight physical with Jefferson Eye surgeons.  The 
Veteran was diagnosed with ocular hypertension and vitreous 
floaters.  
  
The Veteran was afforded an initial VA examination during 
February 2002.  The examiner indicated that the Veteran had 
been followed for intraocular pressure elevation in both eyes 
but had not been diagnosed with glaucoma.  The examiner 
indicated that the evaluation of the Veteran's eyes was 
normal and that he did not appear to have glaucoma or any 
physical impairment.  The Veteran was afforded an additional 
VA examination during March 2002.  The examiner indicated 
that the Veteran had a history of increased intraocular 
pressure in both eyes that had not been treated.  The 
examiners' impression was that the Veteran was suspected to 
have primary open-angle glaucoma.  

Private medical records from Orange Park Eye Center by C.B., 
O.D. dated January and July 2006 indicate that the Veteran 
had glaucoma, primary open angle and ocular hypertension.  
Additional records from this same eye center, written by 
K.A., O.D. dated October 2006 and January 2007, indicate that 
the Veteran was suspected to have glaucoma.  

During June 2007 the Veteran was afforded an additional VA 
examination.  The examiner found that there was no objective 
evidence of glaucoma and the examiner further reiterated that 
the examination was not consistent with glaucoma.  The 
examiner found that ocular hypertension was more consistent 
with the clinical findings and that this was not caused by or 
the result of the Veteran's time in-service but was of an 
idiopathic nature.

The Board notes that the Veteran was diagnosed with ocular 
hypertension prior to his release from active duty.  The 
Veteran has been evaluated and consistently diagnosed with 
such disorder since.  The Board observes that six examiners 
have considered whether the Veteran has glaucoma, with only 
C.B., O.D. indicating that the Veteran should be diagnosed 
with such eye condition.  In this regard, the Board observes 
its duty to assess the credibility and weight to be given to 
the evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board notes 
that  K.A., O.D., in the same practice as C.B., O.D. 
subsequent to her glaucoma diagnosis found that the Veteran 
did not have glaucoma.  The Board additionally notes that the 
most recent VA examiner concluded the Veteran has ocular 
hypertension after review of all previous diagnostic testing 
and reported that glaucoma was not consistent with the 
clinical findings.  Thus, greater probative weight has been 
assigned to the VA examiners' opinions, the in-service 
medical diagnosis and K.A., O.D. that the Veteran does not 
currently have glaucoma but rather ocular hypertension.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998). 

With respect to the ocular hypertension reported on all 
examinations, the examiner in June 2007 provided an opinion 
that this condition was not caused by or the result of the 
Veteran's time in-service but was of an idiopathic nature. No 
medical opinion to the contrary has been submitted. As 
discussed above, lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional. Here, as the 
Veteran is a layperson, and as such is not competent to 
render an opinion as to the nature and etiology of his right 
and left eye conditions. Accordingly, service connection for 
right and left eye conditions is denied. The evidence is not 
so evenly balanced that there is doubt as to any material 
issue.
  




ORDER

Entitlement to service connection for a low back disorder is 
granted.

Entitlement to service connection for a right eye disorder is 
denied 

Entitlement to service connection for a left eye disorder is 
denied.





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


